  4:20-cv-03060-JMG-MDN Doc # 17 Filed: 06/26/20 Page 1 of 2 - Page ID # 136




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

KEVIN GUBBELS and INSURE MY
HONEY, INC.,

                      Plaintiffs,                                   4:20CV3060

       vs.                                              MOTION TO RESTRICT ACCESS

SONNY PERDUE, et al.,

                      Defendants.

       Defendants move the Court, pursuant to NECivR 5.3(c), for an order restricting access

under the E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899 (Dec. 17, 2002)

(codified at 5 U.S.C. § 3701-3707) to: (1) Defendants’ Brief in Support of its Motion to Dismiss

and Motion for Partial Summary Judgment and in Opposition to Plaintiffs’ Motion for Preliminary

Injunction; and (2) Defendants’ Index of Evidentiary Materials.

        Defendants request their brief and index be restricted to the Court and attorneys of record

because the documents contain sensitive information relevant to Defendants ongoing matters

relevant to the issues raised in this lawsuit. Redaction of such material would not adequately

protect the privacy interests of the parties. Caleb Kruckenberg, counsel for Plaintiffs, indicated

that he has no objection to the filing of Defendants’ brief and index as restricted documents.
    4:20-cv-03060-JMG-MDN Doc # 17 Filed: 06/26/20 Page 2 of 2 - Page ID # 137




                                      SONNY PERDUE, et al., Defendants

                                      JOSEPH P. KELLY
                                      United States Attorney
                                      District of Nebraska


                                      By:    s/ Timothy R. Hook
                                             TIMOTHY R. HOOK, #24529
                                             Assistant U.S. Attorney
                                             1620 Dodge Street, Suite 1400
                                             Omaha, NE 68102-1506
                                             Tel: (402) 661-3700
                                             Fax: (402) 661-3081
                                             E-mail: tim.hook@usdoj.gov




*                                       2
